Citation Nr: 1030273	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from March 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.   

This matter was previously before the Board in June 2009 when the 
Board denied the appellant's claim.  The appellant appealed the 
June 2009 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in February 2010, 
the Court vacated the Board's June 2009 decision and remanded the 
case to the Board for development consistent with a Joint Motion 
for Remand (JMR).  In May 2010, the Board remanded the case for 
development, in compliance with the February 2010 Court Order.  

As discussed below, the Board finds that there has been 
substantial compliance with the mandates of the May 2010 remand 
and will proceed to adjudicate the appeal.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that the appellant requested a Travel Board 
hearing, for which he was scheduled to appear in April 2008.  
However, the record reflects that the appellant failed to appear 
at such hearing.  The appellant testified at a Regional Office 
hearing in August 2007.

In July 2010, the Board received a statement and map from the 
appellant.  The Board notes that VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In a 
written statement dated in June 2010, the appellant waived his 
right to have the evidence remanded to the AOJ for consideration.  
Thus, the Board finds no prejudice to the appellant in proceeding 
to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral knee disability has not been shown by the evidence of 
record to be etiologically related to the appellant's active 
service.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in, or aggravated by, 
active service, nor may such be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for bilateral knee 
disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in August 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman at 490.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's VA medical records are in the file.  Private 
medical records identified by the appellant have been obtained, 
to the extent possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The appellant's service treatment records from his period of 
active service are unavailable as they were destroyed in a 1973 
fire that occurred at the National Personnel Records Center 
(NPRC).  See September 2006 Response from NPRC.  Inasmuch as the 
appellant was not at fault for the loss of these records, VA is 
under heightened obligation to assist the appellant in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened obligation includes searching for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The 
RO has undertaken the required procedures to reconstruct the 
appellant's records from alternative sources, including requests 
to the NPRC.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded an August 2007 medical examination to 
obtain an opinion as to whether any bilateral knee disability 
found in the examination was the result of service.  In 
compliance with the May 2010 Board remand, the appellant was 
afforded another VA examination in June 2010.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The claims file was reviewed.  The examiner laid a 
factual foundation for the conclusions that were reached and 
considered the appellant's report of falling on his knees in 
service, as discussed in the August 2007 RO hearing.  Therefore, 
the Board finds that the examination is adequate.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  The Board also finds that there 
has been substantial compliance with the May 2010 Board remand.  
See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 
271.   

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).

III.  Legal Analysis

The appellant contends that he injured his knees during service, 
causing his current bilateral knee disability.  For the reasons 
that follow, the Board concludes that entitlement to service 
connection is not warranted.

The records reflect that since 1995, the appellant has complained 
of experiencing bilateral knee pain, which was diagnosed as 
arthritis.  See August 2007 VA examination report, December 1998 
and April 1999 private medical records.  He underwent a right 
total knee replacement in 1999 and left total knee replacement in 
2005.  See M.M., M.D., December 2004 and March 2005 records.  
Therefore, the appellant has a current bilateral knee disability.

As noted above, the appellant's service treatment records were 
destroyed in a 1973 fire at the National Personnel Records 
Center.  However, the appellant testified in the August 2007 RO 
hearing that he had to walk up a mountain in service to reach a 
microwave station in New Mexico.  See August 2007 Hearing 
Transcript, at page 2.  He noted that the climb was steep and the 
area was covered with loose rock.  Id. at page 3.  The appellant 
reported that he slipped on the rocks and fell several times, 
injuring both knees.  He noted that due to the remote location, 
his knee injuries were not treated by a doctor.  He stated that 
his knees puffed up a little bit, and his kneecaps got scuffed 
and bruised, but the injuries were not serious.  Id., at page 7.  
He did not remember any specific instances of symptoms such as 
limping or soreness of the knee for a period of time after the 
injuries.  Id.  In a July 2010 statement, the appellant noted 
that the air force base where he had to go for medical care was 
40 miles away from the mountain, so they did not go down for 
minor problems.   

In the August 2007 hearing, the appellant stated that he had 
experienced problems with his knees since service.  See August 
2007 Hearing Transcript, at page 8.  The appellant's wife 
confirmed that she knew him before and after service, and he had 
trouble with his knees only after service.  See Id., at page 12.  
A February 1995 Saint Joseph Hospital record reflects that the 
appellant reported having a history of an injury to the right 
knee forty years ago.  

As a lay person, the appellant is competent to describe falling 
and hurting his knee in service and continuity of symptoms after 
service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Although there is no medical evidence of record 
indicating the appellant injured his knees in service, the Board 
finds the appellant's statements concerning his knees to be 
credible.  The absence of any corroborating medical evidence, in 
and of itself, does not render his statements incredible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Further, the appellant's statements are consistent throughout the 
evidence of record.  Therefore, the Board finds the appellant's 
statements pertaining to falling on his knees in service to be 
credible.  

The August 2007 VA examination report indicates that the VA 
examiner was unable to opine as to whether the current bilateral 
knee disability was related to service in the absence of service 
treatment records or records from 1960 to 1995.  

In the May 2010 remand, the Board requested a new VA examination 
and instructed the VA examiner to consider the appellant's 
statements in the August 2007 RO hearing concerning his in-
service knee injuries.  The June 2010 VA examiner opined that it 
was less likely as not that the appellant's current bilateral 
knee condition is due to or a result of any injury, illness, or 
other event which may have occurred while on active military 
duty.  The examiner based his opinion on review of the 
appellant's current physical findings, clinical presentation, and 
in consideration of the evidence of record, including his history 
and the statements made by him and his wife, as documented in the 
transcript of his hearing from August 2007.  The examiner noted 
that although the appellant described instances of numerous falls 
while on active military duty, there was no compelling evidence 
that he sustained significant bilateral knee injuries while in 
service, when he was 19 to 21 years of age, that ultimately 
resulted in degenerative changes necessitating bilateral total 
knee arthroplasties 40 years later.  He noted that the 
appellant's own testimony stated that the injuries sustained to 
his knees while on active duty were "not serious."  The 
appellant also stated that he did not seek any medical treatment 
for any injuries to the knees which may have occurred while on 
active duty.  Although the examiner noted that the appellant and 
his wife stated that he had multiple problems with his knees 
following active duty, there was a lack of medical evidence to 
support that there was any knee condition which began while on 
active military duty that remained present following service for 
which he ultimately sought medical attention.  As the VA examiner 
based his opinion on the evidence of record, including the 
appellant's statements, and provided a thorough rationale for his 
opinion, the Board finds that the June 2010 examination report is 
highly probative.

The appellant has expressed a belief that his bilateral knee 
disability is causally related to falling on his knees in 
service.  The appellant's statements may be competent to support 
a claim for service connection where the events or the presence 
of disability, or symptoms of a disability are subject to lay 
observation.  See Jandreau, 492 F.3d at 1377.  However, the Board 
notes that a bilateral knee disability, including degenerative 
arthritis, is not, in the Board's opinion, the type of disorder 
which is susceptible to lay opinion concerning etiology.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if 
the appellant were competent to provide an opinion as to the 
etiology of a disorder which is typically confirmed through x-
rays, the Board finds that the probative value of any such 
opinion is outweighed by that of the June 2010 examiner, who has 
more education, training and experience in evaluating the 
etiology of knee disorders than the appellant.

The appellant has also asserted that he has experienced 
continuous knee problems since service.  In adjudicating a claim, 
including as to continuity of symptomatology, the Board must 
assess the competence and credibility of the appellant.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Although the 
appellant is competent to report symptoms, such as knee pain, the 
Board finds that he is not competent to report that he has had a 
bilateral knee disability, to include degenerative arthritis, 
since service.  Degenerative arthritis is generally verified 
through X-rays.  The Board finds that, as a lay person, the 
appellant does not have the medical expertise to state that he 
has had a bilateral knee disability for VA purposes since 
service.  Thus, while the appellant can describe his symptoms, 
the Board finds that the appellant is not competent to state that 
he has had a bilateral knee disability for VA purposes since 
service.  Additionally, there is no medical evidence supporting 
his assertion of continuity of symptomatology.  Indeed, medical 
history reported in clinical reports of record dated after 
service indicate the Veteran reported knee symptoms from 1995.  
As the Veteran has provided conflicting statements as to the 
onset of knee disability, the Board finds that his assertions as 
to continuity of symptomatology since service are less than 
credible.

The Board finds that a preponderance of the evidence is against a 
grant of service connection for bilateral knee disability.  The 
evidence does not support a finding that there was a nexus 
between the appellant's current bilateral knee disability and his 
report of falling on his knees in service.  The Board finds the 
appellant's statements that he fell on his knees in service 
credible.  However, although the Board has considered the 
appellant's contention that his bilateral knee disability was 
caused by falling on his knees in service, the Board finds the 
June 2010 VA examiner's opinion to be more probative.  The June 
2010 VA examiner found that it was less likely as not that the 
appellant's bilateral knee disability was the result of any 
injury which may have occurred while on active military duty.  
The VA examiner specifically considered the appellant's 
statements concerning his knee injuries in his opinion.  The 
appellant himself noted that he was not treated for a knee injury 
by a physician in service and that his injuries were not serious.  
Additionally, there is no documentation of a bilateral knee 
disability in the record until a February 1995 private medical 
record.  Although the appellant has asserted that he has 
experienced knee pain since service, the Board finds that, as a 
lay person, he is not competent to report that he has had a 
bilateral knee disability for VA purposes since service.

The Board has also considered whether presumptive service 
connection for chronic disease is warranted.  Arthritis will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In order for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within one year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  The evidence of record does not establish any 
clinical manifestations of degenerative arthritis of the knees 
within the applicable time period.  As such, the criteria for 
presumptive service connection on the basis of a chronic disease 
have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant fell on his knees in service, as 
reported by the appellant in the August 2007 RO hearing.  
Further, the appellant has a current bilateral knee disability 
for VA purposes.  However, the Board finds the evidence does not 
support a finding that the appellant's current bilateral knee 
disability was caused by his service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's claim 
for service connection for bilateral knee disability.  
Consequently, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
  




ORDER

Entitlement to service connection for bilateral knee disability 
is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


